Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 1 of 25 PageID #:
                                   9056
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 2 of 25 PageID #:
                                   9057
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 3 of 25 PageID #:
                                   9058
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 4 of 25 PageID #:
                                   9059
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 5 of 25 PageID #:
                                   9060
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 6 of 25 PageID #:
                                   9061
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 7 of 25 PageID #:
                                   9062
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 8 of 25 PageID #:
                                   9063
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 9 of 25 PageID #:
                                   9064
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 10 of 25 PageID #:
                                    9065
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 11 of 25 PageID #:
                                    9066
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 12 of 25 PageID #:
                                    9067
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 13 of 25 PageID #:
                                    9068
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 14 of 25 PageID #:
                                    9069
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 15 of 25 PageID #:
                                    9070
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 16 of 25 PageID #:
                                    9071
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 17 of 25 PageID #:
                                    9072
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 18 of 25 PageID #:
                                    9073
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 19 of 25 PageID #:
                                    9074
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 20 of 25 PageID #:
                                    9075
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 21 of 25 PageID #:
                                    9076
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 22 of 25 PageID #:
                                    9077
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 23 of 25 PageID #:
                                    9078
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 24 of 25 PageID #:
                                    9079
Case 4:18-cv-00442-ALM-CMC Document 169-1 Filed 06/29/20 Page 25 of 25 PageID #:
                                    9080
